BMT INVESTMENT FUNDS 10 South Bryn Mawr Avenue Bryn Mawr, Pennsylvania 19010 QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 July 14, 2017 Via EDGAR Transmission U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Samantha Brutlag Re: BMT Investment Funds (Registrant) Pre-Effective Amendment No. 2 File Nos. 333-216255 and 811-23234 Request for Acceleration Dear Ms. Brutlag: On behalf of the above referenced Registrant and its principal underwriter, Quasar Distributors, LLC, pursuant to the requirements of Rule 461 under the Securities Act of 1933, we respectfully request that the effectiveness of Pre-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A filed on July 14, 2017 be accelerated to Monday, July 17, 2017, or as soon as practicable thereafter. Thank you for your prompt attention to the request for acceleration. Please contact Fabio Battaglia at (215) 564-8077 if you have any questions or need further information. /s/Michael W. Harrington /s/James Schoenike Name: Michael W. Harrington Name: James Schoenike Title: Treasurer Title: President BMT Investment Funds Quasar Distributors, LLC cc:Fabio Battaglia
